973 So.2d 1144 (2006)
Walter Lee CHANEY, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, et al., Respondents.
No. 1D05-6105.
District Court of Appeal of Florida, First District.
June 13, 2006.
Rehearing Denied September 28, 2006.
Walter Lee Chaney, pro se, Petitioner.
Charlie Crist, Attorney General, and Alexandria Walters, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
DENIED. Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
KAHN, C.J., BARFIELD, and ALLEN, JJ., Concur.